United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Southampton, NY, Employer
__________________________________________
Appearances:
Capp P. Taylor, for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 20-1503
Issued: August 3, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On August 11, 2020 appellant, through her representative, filed a timely appeal from a
June 24, 2020 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a bilateral knee
condition causally related to the accepted factors of her federal employment.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On May 15, 2014 appellant, then a 53-year-old letter carrier, filed an occupational disease
claim (Form CA-2) alleging that she sustained a bilateral knee condition due to factors of her
federal employment, including standing for long periods of time. She noted that she first became
aware of her condition and its relationship to her federal employment on April 29, 2014. Appellant
stopped work on April 29, 2014 and returned to work in a modified-duty capacity on
May 10, 2014.
In support of her claim, appellant submitted a June 12, 2014 report from Dr. Allen Fein, a
Board-certified specialist in family medicine, who provided physical examination findings and
diagnosed osteoarthritis. Dr. Fein opined that appellant’s federal employment was partially
responsible, along with her weight, for her bilateral knee condition.
By decision dated August 8, 2014, OWCP denied appellant’s claim, finding that the
medical evidence of record was insufficient to establish that her diagnosed knee condition was
causally related to the accepted factors of her federal employment.
On September 4, 2014 appellant requested an oral hearing before a representative of
OWCP’s Branch of Hearings and Review.
In support of her request, appellant submitted medical reports, dated April 25, 2013
through August 28, 2014, from Dr. Peter G. Sultan, a Board-certified orthopedic surgeon.
A hearing was held on February 9, 2015. During the hearing, appellant discussed her
employment duties and indicated that she required bilateral knee replacement surgery.
By decision dated March 18, 2015, OWCP’s hearing representative affirmed the August 8,
2014 decision, finding that the evidence of record was insufficient to establish that appellant’s
bilateral knee osteoarthritis was causally related to the accepted factors of her federal employment.
On June 9, 2015 appellant requested reconsideration and submitted additional medical
evidence, including a March 12, 2015 report from Dr. Fein and an April 17, 2015 report from a
physician assistant.
By decision dated September 2, 2015, OWCP denied modification of the March 18, 2015
decision.
On August 15, 2016 appellant, through counsel, requested reconsideration.

3

Docket No. 18-1030 (issued April 5, 2019).

2

In an August 9, 2016 report, Dr. Fein described appellant’s employment duties and history
of injury. He indicated that appellant’s employment duties and obesity caused abnormal wear and
tear on her knees and hips sufficient to wear down the cartilage.
By decision dated December 26, 2017, OWCP denied modification of the September 2,
2015 decision.
On April 23, 2018 appellant, through counsel, appealed to the Board. By decision dated
April 5, 2019,4 the Board affirmed the December 26, 2017 decision, finding that appellant had not
met her burden of proof to establish a bilateral knee condition causally related to the accepted
factors of her federal employment.
On April 9, 2020 appellant, through counsel, requested reconsideration.
In a February 20, 2020 report, Dr. Fein reviewed Dr. Sultan’s May 23, 2013 and August 28,
2014 reports. He noted that osteoarthritis in the knees caused cartilage to become stiff and lose
elasticity, making the knees more susceptible to damage. Dr. Fein indicated that, over time,
cartilage degradation stretched the tendons and ligaments causing pain. He described appellant’s
employment activities and noted that she frequently walked on uneven concrete surfaces, entered
and exited her vehicle, and ascended and descended stairs. Dr. Fein opined that appellant’s
employment duties caused wear and tear in the cartilage of her knees. He found that the thinning
of the cartilage and the smaller than usual joint space could be seen in appellant’s x-rays. Dr. Fein
noted that the osteophytes on the edges of the joint reflected inflammation usually caused by
repeated wear as opposed to a single event. He opined that appellant’s obesity was a contributing
factor to her osteoarthritis, but indicated that the movement of her knees provided the wear and
tear on the cartilage and not the weight itself. Dr. Fein explained that appellant’s diagnoses of
hypertension, Type 2 diabetes mellitus, thrombocytopenia, and leukopenia were not known causes
of osteoarthritis.
By decision dated June 24, 2020, OWCP denied modification, finding that the medical
evidence of record was insufficient to establish causal relationship between the diagnosed bilateral
knee condition and the accepted factors of appellant’s federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,6 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related

4

Id.

5

Supra note 2.

6
R.M., Docket No. 20-0342 (issued July 30, 2020); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).

3

to the employment injury.7 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.8
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the identified employment factors.9
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.10 The opinion of the physician must be based on a complete factual
and medical background of the claimant, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.11
In any case where a preexisting condition involving the same part of the body is present,
and the issue of causal relationship, therefore, involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.12
ANALYSIS
The Board finds that this case is not in posture for decision.
In support of her claim, appellant submitted a February 20, 2020 report from Dr. Fein who
reviewed Dr. Sultan’s May 23, 2013 and August 28, 2014 reports and described appellant’s work
activities. Dr. Fein explained that osteoarthritis in the knees caused cartilage to become stiff and
lose elasticity, making the knees more susceptible to damage. He noted that over time, cartilage
degradation stretched the tendons and ligaments causing pain. Dr. Fein indicated that appellant
frequently walked on uneven concrete surfaces, entered and exited her vehicle, and ascended and
descended stairs. He opined that appellant’s employment activities caused wear and tear in the
cartilage of her knees. Dr. Fein noted that the thinning of the cartilage and the smaller than usual
7

V.P., Docket No. 20-0415 (issued July 30, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB
312 (1988).
8

20 C.F.R. § 10.115; S.A., Docket No. 20-0458 (issued July 23, 2020); L.M., Docket No. 13-1402 (issued
February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
9
See B.H., Docket No. 18-1693 (issued July 20, 2020); Roy L. Humphrey, 57 ECAB 238, 241 (2005); Victor J.
Woodhams, 41 ECAB 345, 352 (1989).
10

L.S., Docket No. 19-1769 (issued July 10, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

11

B.C., Docket No. 20-0221 (issued July 10, 2020); Leslie C. Moore, 52 ECAB 132 (2000).

12
Federal (FECA) Procedure Manual, Part 2 – Claims, Causal Relationship, Chapter 2.805.3e (January 2013); see
S.M., Docket No. 19-1634 (issued August 25, 2020).

4

joint space could be seen in appellant’s x-rays. He indicated that the osteophytes on the edges of
the joint reflected inflammation usually caused by repeated wear as opposed to a single event. Dr.
Fein opined that appellant’s obesity was a contributing factor to her osteoarthritis, but indicated
that the movement of her knees provided the wear and tear on the cartilage and not the weight
itself. He advised that appellant’s hypertension, Type 2 diabetes mellitus, thrombocytopenia, and
leukopenia were not known causes of osteoarthritis.
The Board finds that this report from Dr. Fein is sufficient to require further development
of the medical evidence. Dr. Fein provided a comprehensive understanding of the medical record
and case history. His affirmative opinion on causal relationship provides a pathophysiological
explanation as to how appellant’s work activities caused her diagnosed condition. Accordingly,
the Board finds that Dr. Fein’s opinion, while insufficiently rationalized to meet appellant’s burden
of proof, is sufficient, to require further development of the medical record as to whether her
bilateral knee osteoarthritis is causally related to the accepted factors of her federal employment.13
It is well established that proceedings under FECA are not adversarial in nature and that,
while appellant has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence. OWCP has an obligation to see that justice is
done.14
On remand, OWCP shall refer appellant, a statement of accepted facts, and the medical
record to a specialist in the appropriate field of medicine. The chosen physician shall provide a
rationalized opinion as to whether appellant’s diagnosed conditions are causally related to the
accepted factors of her federal employment. If the physician opines that the diagnosed conditions
are not causally related, he or she must explain, with rationale, how or why the opinion differs
from that of Dr. Fein. Following this and such other further development as deemed necessary,
OWCP shall issue a de novo decision on appellant’s claim.
CONCLUSION
The Board finds that this case is not in posture for decision.

13

See J.S., Docket No. 19-0892 (issued November 4, 2020); E.J., Docket No. 09-1481 (issued February 19, 2010);
John J. Carlone, 41 ECAB 354, 360 (1989).
14

T.S., Docket No. 20-1177 and 20-1296 (issued May 28, 2021).

5

ORDER
IT IS HEREBY ORDERED THAT the June 24, 2020 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: August 3, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

